Exhibit 10.1

THE HILLSHIRE BRANDS COMPANY

FY12-14(a) LONG-TERM INCENTIVE STOCK AWARD PROGRAM

FREQUENTLY ASKED QUESTIONS

Highlights

This document highlights in Question-and-Answer format the key features of the
awards granted in the 2013 fiscal year with respect to The Hillshire Brands
Company’s (“Hillshire” or the “Company”) 2012 fiscal year (“FY12”) and covering
the Company’s fiscal years 2013-2014. The following pages provide detailed
information relating to these grants of FY12 awards (the “FY12(a) Award
Program”), which will be made from Company shares authorized under either the
1998 or 2002 Long-Term Incentive Stock Plans (each a “Plan” and together, the
“Plans”).

What is the purpose of the FY12(a) Award Program?

The Company has created the Program for fiscal years 2013-2014 in order to:

 

  •  

Motivate and reward selected employees of the Company for achieving long-term
financial results that are aligned with the Company’s stockholders’ interests;

 

  •  

Reward selected employees of the Company – through grants of equity-based
long-term incentives in the form of one or more of stock options, restricted
stock units or performance-based units – for their continued commitment to the
Company; and

 

  •  

Provide a competitive long-term compensation opportunity to participants and
assist in retaining highly qualified and motivated employees.

What forms of awards are granted under the FY12(a) Award Program?

The Company may grant to employees who are selected to participate in the
FY12(a) Award Program awards of one or more of stock options, restricted stock
units or performance-stock units.

How will I know the terms of the awards granted to me under the FY12(a) Award
Program?

Awards granted pursuant to the FY12(a) Award Program will be made from shares
authorized under, and pursuant to the terms of, the Plans. Additional terms and
conditions of your award(s), including the potential number of Company shares
underlying the award, will be contained in a separate Grant Notice and Agreement
with respect to each type of award granted to you. The Grant Notice and
Agreement will be distributed electronically through your E*Trade account. You
should retain a copy of your Grant Notice and Agreement along with other
important legal documents.

The Compensation and Employee Benefits Committee of the Company’s Board of
Directors (the “Committee”) is responsible for administering the FY12(a) Award
Program and has full power and authority to interpret the Plans and the awards
granted under the Plans. All decisions of the Committee are final and binding on
all persons.



--------------------------------------------------------------------------------

How do I confirm my acceptance of awards granted to me under the FY12(a) Award
Program?

You must log into your E*Trade account and accept your grant(s) on-line.
Instructions will be provided at the appropriate time. The Company may from time
to time modify the grant acceptance process and will notify you of any changes.

In addition, in order to receive your grant(s), you must electronically accept a
Non-Competition/Non-Solicitation/Confidentiality Agreement even if you have
previously accepted/signed the agreement. Signing the agreement is a condition
of your receipt of your award(s) under the FY12(a) Award Program. You are
advised to read the Non-Competition/Non-Solicitation/Confidentiality Agreement
in its entirety before accepting it.

Are my awards subject to forfeiture under any circumstances?

Certain of the awards, or portions thereof, under the FY12(a) Award Program may
be forfeited if your employment is terminated for certain reasons prior to the
date the awards vest. In addition, as set forth in greater detail in your Grant
Notice and Agreement(s) applicable to your award(s) under the FY12(a) Award
Program, awards will be subject to any clawback policy adopted by the Company
and may be subject to forfeiture, adjustment and/or repayment if you engage in
certain misconduct or the Company restates its financial statements within two
years after the date in which the award vested and it is determined that your
award should have been less than originally determined.

Key Features of Specific Awards

The subsections below highlight certain key features of awards that may be
granted to participants under the FY12(a) Award Program. The descriptions below
are intended only as a summary, are not intended to be complete and are
qualified in their entirety by the terms of your individual Grant Notice and
Agreement and the applicable Plan. You should review the terms of your Grant
Notice and Agreement and the applicable Plan for the specific terms applicable
to your award(s) under the FY12(a) Award Program.

Stock Options

What are the key features of stock options granted under the FY12(a) Award
Program?

A stock option entitles the participant to purchase shares of Hillshire common
stock at a fixed price (i.e., the exercise price) for a period of time following
the vesting of the stock options. The value of the stock option increases when
the market value of a share of Hillshire common stock exceeds the exercise price
of the stock option. When you exercise an option and pay the exercise price, you
purchase and then own the Hillshire common shares you receive from the
transaction.

Stock options granted under the FY12(a) Award Program will vest on August 31,
2014, subject to your continued employment with the Company or any of its
subsidiaries (collectively, the “Hillshire Companies”), through such vesting
date.

 

2



--------------------------------------------------------------------------------

You do not have voting rights on stock options until you exercise the stock
options to purchase actual shares. You do not receive dividends or dividend
equivalents on stock options.

When may I exercise my stock options?

You may exercise your vested stock options – that is, purchase any or all of the
vested shares in your grant at the exercise price – at any time between the
vesting date and the expiration date of the stock option (subject to earlier
expiration upon death, disability or other termination of employment, as
described in the applicable Plan and your Grant Notice and Agreement). The
minimum number of vested stock options that you may exercise at any time is 100
shares. For information on how to exercise your stock options, refer to your
E*Trade Stock Plans account or contact E*Trade directly at 1-866-987-2339 or
1-678-319-7967.

Restricted Stock Units

What are the key features of restricted stock units granted under the FY12(a)
Award Program?

Restricted stock units (“RSUs”) are earned and converted into shares of
Hillshire common stock when they become vested. Subject to certain provisions
for accelerated vesting as may be set forth in your Grant Notice and Agreement,
the RSUs granted under the FY12(a) Award Program generally will vest on
August 31, 2014, subject to your continued active service with the Hillshire
Companies through the vesting date. You do not have voting rights on RSUs until
the RSUs are converted to actual shares.

Dividend equivalents will accrue on the RSUs (in cash, without interest) at the
time dividends are otherwise paid to holders of Hillshire common stock. These
dividend equivalents are paid to you in cash after the RSUs have vested. At the
Company’s discretion, the dividend equivalents may be applied toward your tax
withholding obligations.

Performance-Based Units

What are the key features of performance-based units granted under the FY12(a)
Award Program?

Performance-based units (“PSUs”) are restricted stock units, with vesting and
payout generally contingent upon both the Company’s performance against
established financial performance goals and your continued service through a
specified date.

If you are granted a PSU award under the FY12(a) Award Program, the award will
initially be granted as a target number of PSUs, which are first subject to a
performance period that begins on July 1, 2012 and ends on June 30, 2014. The
number of PSUs that will be deemed earned at the end of such performance period
will be based on the Company’s total stockholder performance relative to a peer
group of companies (as described in greater detail in your applicable Grant
Notice and Agreement). You should read your Grant Notice and Agreement carefully
to determine the specific terms applicable to your PSU grant, if applicable.

Under the PSU award, the required relative total stockholder return and payout
levels are as follows:

 

3



--------------------------------------------------------------------------------

Hillshire % Percentile Rank

   % of PSUs Earned

>90th  

       150 %

70th

       125 %

50th

       100 %

25th

       50 %

<25th  

       0 %

 

  •  

Payouts between payout levels will be determined by linear interpolation

 

  •  

Total stockholder return performance below 25% of the peer group will result in
a zero payout

The number of PSUs that are earned during the performance period will be subject
to a vesting period ending on August 31, 2014, subject to your continued
employment with the Hillshire Companies through such date. Vested PSUs generally
will be converted into shares of the Company. As indicated above, you should
review your Grant Notice and Agreement carefully for the specific terms
applicable to your PSU award.

If you are granted a PSU award under the FY12(a) Award Program, during the
performance period and the subsequent vesting period, dividend equivalents will
accrue (in cash, without interest) on your behalf at the time dividends are
otherwise paid to holders of Company common stock. These dividend equivalents
are paid to you in cash if and after the PSUs vest. Amounts credited to the
accrued dividend equivalent account at the end of the performance period are
distributed in the same proportion as the PSUs that are earned. For example, if
150% of the PSUs are earned, then 150% of the balance in the accrued dividend
equivalent account will be paid at the same time that shares of the Company are
released. Dividend equivalents that were accrued but not earned based upon the
actual performance results determined at the end of the performance period will
be forfeited. At the Company’s discretion, the dividend equivalents may be
applied toward your tax withholding obligations.

Participants do not have voting rights on PSUs during the performance period.

 

4